 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   VLADIMIR KHRESTSOV,

 9                              Petitioner,                Case No. C19-874-RSL-MLP

10          v.                                             ORDER DIRECTING GOVERNMENT
                                                           TO FILE SUPPLEMENTAL BRIEF
11   WILLIAM BARR, et al.,

12                              Respondents.

13

14          Petitioner initiated this 28 U.S.C. § 2241 habeas action to obtain release from

15   immigration detention. The Government has moved to dismiss, arguing that Petitioner is not

16   entitled to release because his removal to Ukraine is significantly likely to occur in the

17   reasonably foreseeable future. Petitioner did not oppose the motion to dismiss, which was noted

18   for August 2, 2019. On September 20, 2019, however, Petitioner filed a status report and

19   supplemental brief, arguing that he is entitled to release because the Government has made no

20   progress toward obtaining a travel document to the Ukraine in the 13 months since his removal

21   order became final.

22          The Court now ORDERS the Government to respond, within 14 days, to Petitioner’s

23   status report and include following:



     ORDER DIRECTING GOVERNMENT TO FILE
     SUPPLEMENTAL BRIEF - 1
 1          (1)        Petitioner was born in the Donetsk region of what is now Ukraine before

 2   Ukraine’s independence from the Soviet Union. The Government argues that Petitioner’s

 3   removal is likely to occur in the reasonably foreseeable future because, since October 2017, the

 4   United States has successfully repatriated three of four individuals from that region. (See Dkt. #

 5   8.) The Government should address: (a) Were these four individuals born before Ukraine

 6   obtained its independence? (b) For the three individuals who were successfully removed, how

 7   much time elapsed between the Government requesting a travel document and a travel document

 8   being issued? (c) For the individual who could not be removed, how much time elapsed between

 9   the Government requesting a travel document and denial of the request and what was the basis

10   for the denial?

11          (2)        What is the current status of the Government’s request for a travel document for

12   Petitioner?

13          (3)        Does the Government still maintain that Petitioner’s removal is likely to occur in

14   the reasonably foreseeable future?

15          The Clerk is directed to send copies of this order to the parties and to the Honorable

16   Robert S. Lasnik.

17          Dated this 25th day of September, 2019.


                                                            A
18

19                                                          MICHELLE L. PETERSON
                                                            United States Magistrate Judge
20

21

22

23



     ORDER DIRECTING GOVERNMENT TO FILE
     SUPPLEMENTAL BRIEF - 2
